Exhibit 10.13
Northrop Grumman Legacy Officers Plan* Matrix — Plan Year July 1, 2010 —
June 30, 2011

      Plan Features   Benefit
Eligibility
  Employee + Spouse & Children and or Adult Children up to age 26 (Effective
1-1-11)
Medical Plan
  Premium PPO Plan administered by Anthem Blue Cross
Coverage
  100% coverage, for all eligible plan expenses
Annual Deductible
  No annual deductible
Co-payment/Co-Insurance
  No co-payment/co-Insurance
Preventive Care Coverage
  No limits as long as procedures fall under Anthem’s Guidelines
Prescription Drug Coverage
  Covered under Medical Plan
Annual Deductible
  No annual deductible
Coverage — retail 30 — day supply
  100% coverage, when network pharmacy utilized
Coverage — mail order 90 —day supply
  100% coverage, when network pharmacy utilized
Vision Coverage
  $500 maximum reimbursement per person, per plan year, for exams, glasses, and
contact lenses
Hearing Coverage
  Up to $500 per ear, per person, per plan year
Acupuncture and Acupressure
  20 visits (combined) — per person, per plan year
Chiropractic Care
  40 visits per person, plan year (in and out of network)
Physical Therapy
  50 visits per person, per plan year (in and out of network)
Speech Therapy
  50 visits per person, per plan year (in and out of network)
Occupational Therapy
  50 visits per person, per plan year (in and out of network)
Mental Health Coverage
  Mental health is 100% covered (in and out of network); Office visits —
unlimited. Inpatient treatment based on mental health, substance abuse or detox
treatment will allow a combined total of 30 days coverage with pre-authorization
or utilization review and includes out-of-network providers (Effective 2-1-11).
Health Plan Lifetime Maximums
  $2,000,000 (Medical, Prescription Drug and Mental Health combined)
Dental Plan
  Premium PPO Plan administered by Delta Dental
Annual Maximum
  $4,000 per person — per plan year
Coverage
  100% coverage, for all eligible plan expenses up to annual maximum
Annual Deductible
  No annual deductible
Co-payment/Co-Insurance
  No co-payment/co-Insurance
Eligibility
  Employee only
Life Insurance Coverage
  Company-paid basic life insurance 3x annual base salary up to a maximum of $2
Million
Accidental Death & Dismemberment
Coverage
  Company-paid basic accidental death & dismemberment insurance — 6 x Annual
base salary up to a maximum of $1 million
Long-Term Disability (LTD)
  Company-paid basic LTD benefit of 75% of monthly base salary, up to a maximum
monthly benefit $25,000

 

*   Executive Health Plan was frozen to new participants on July 1, 2009 and
renamed Legacy Officers Plan effective July 1, 2010

